Case: 1:21-cv-02951 Document #: 1 Filed: 06/02/21 Page 1 of 5 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES OF THE CHICAGO PAINTERS )

AND DECORATORS PENSION FUND, }

TRUSTEES OF THE CHICAGO PAINTERS )

AND DECORATORS WELFARE FUND, )

TRUSTEES OF THE CHICAGO PAINTERS )

AND DECORATORS DEFERRED SAVINGS )

FUND, TRUSTEES OF THE CHICAGO )

PAINTERS AND DECORATORS )

APPRENTICESHIP FUND, TRUSTEES OF ) No.

THE CHICAGO PAINTERS AND )

DECORATORS SCHOLARSHIP FUND, )

AND TRUSTEES OF THE CHICAGO )

PAINTERS AND DECORATORS JOINT )

COOPERATION TRUST FUND, )
)
)
)
)
)
)
)
)
)
)

Plaintiffs,

Vv.

SOS PAINTING, INC, an Illinois corporation,
Defendants.
COMPLAINT

Plaintiffs, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS PENSION
FUND, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS WELFARE FUND,
TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS DEFERRED SAVINGS
FUND, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
APPRENTICESHIP FUND, TRUSTEES OF THE CHICAGO PAINTERS AND

DECORATORS SCHOLARSHIP FUND, AND TRUSTEES OF THE CHICAGO PAINTERS
Case: 1:21-cv-02951 Document #: 1 Filed: 06/02/21 Page 2 of 5 PagelD #:2

AND DECORATORS JOINT COOPERATION TRUST FUND, by their attorneys, Donald D.
Schwartz, James R. Anderson, Brian C. James, Grant R. Piechocinski and ARNOLD AND
KADJAN, LLP, complain against Defendant SOS PAINTING, INC., an Illinois corporation.
COUNT I
Jurisdiction and Venue
1. Jurisdiction of this cause is based on Section 502 of the Employee Retirement
Security Act of 1974, 29 U.S.C. Section 1132, 1145 (“ERISA”), as amended, and 28 U.S.C.
Section 1331 and Section 301 of the National Labor Relations Act, as amended at 29 U.S.C.
Section 185 et seq.
2. The Northern District of Illinois is the proper venue pursuant to 29 U.S.C. Section
1132(e)(2) as the Plaintiffs Funds are administered here in this judicial district.
The Parties
Be The Plaintiffs are the TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS PENSION FUND; TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS WELFARE FUND; TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS DEFERRED SAVINGS FUND; TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS APPRENTICESHIP FUND; AND TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS SCHOLARSHIP FUND, AND TRUSTEES OF THE
CHICAGO PAINTERS AND DECORATORS JOINT COOPERATION TRUST FUND (“the

Funds”), and have standing to sue pursuant to 29 U.S.C. Section 1132(d)(1).
Case: 1:21-cv-02951 Document #: 1 Filed: 06/02/21 Page 3 of 5 PagelD #:3

4, The Funds have been established pursuant to collective bargaining agreements
previously entered into between the Painters District Council #14 and its affiliated locals (the
“Union”) and certain employer associations whose employees are or were covered by one or more
collective bargaining agreements with the Union.

5. The Funds are maintained and administered in accordance with and pursuant to the
provisions of the National Labor Relations Act, 29 U.S.C. Section 186, ef seg., as amended,
ERISA, 29 U.S.C. Section 1001, ef seg., and also pursuant to the terms and provisions of the
collective bargaining agreements and Declarations of Trust (“Trust Agreement”) which
established the Funds.

6. Defendant SOS PAINTING, INC. (“SOS”), an Illinois corporation, is an
employer engaged in an industry affecting commerce which entered into a collective bargaining
agreement (“Labor Agreement”) with the Union on or about February 14, 2014 whereby SOS
agreed to be bound by the provisions of the Labor Agreement and any subsequent agreements
negotiated between the Union and certain employer associations. A copy of the Labor Agreement
is attached as “Exhibit A.”

The Agreements

7. Pursuant to the provisions of the Labor Agreement, SOS is bound to the Trust
Agreements and is required to make periodic contributions to the Funds for each hour worked by
its bargaining unit employees working within the occupational and jurisdictional scope described
therein at the rate and in the manner specified by the Labor Agreement and the Trust Agreements.
In addition, SOS is required to make contributions to the Funds measured by hours worked by
subcontractors performing painters’ or tapers’ work who fail to make contributions to the Funds.

8. Under the terms of the Labor Agreement and Trust Agreement to which it is bound,

SOS is required to submit remittance reports and contributions on a monthly basis, and all
Case: 1:21-cv-02951 Document #: 1 Filed: 06/02/21 Page 4 of 5 PagelD #:4

necessary books and records to Plaintiffs’ auditor for the purpose of determining whether or not
SOS is in compliance with its obligation to contribute to the Funds. In addition, the Labor
Agreement and the Trust Agreements require SOS to pay liquidated damages, interest, auditors
fees, and all attorneys’ fees and court costs incurred by the Funds in the collection process.
The Claim

9. SOS has breached the provisions of the Labor Agreement and Trust Agreements
by failing to produce remittance reports and its books and records to Plaintiffs’ auditors for a fringe
benefit contribution compliance audit for the period beginning July 24, 2018 through the present.

10. SOS has breached the provisions of the Labor Agreement and Trust Agreements
by failing to pay all of the required fringe benefit contributions for the period of July 24, 2018
through the present.

11. SOS is obligated to pay the attorneys’ fees and court costs incurred by the Plaintiffs
pursuant to the Labor Agreement, the Trust Agreements, and 29 U.S.C. Section 1 132(g)(2)(D).

12. Pursuant to 29 U.S.C. Section 1132(g)(2)(C), Plaintiffs are entitled to an amount
equal to the greater of:

(1) interest on the unpaid contributions; or
(ii) _ liquidated damages provided for under the Trust Agreements not in excess
of 20% of the amount that is due.

WHEREFORE, Plaintiffs pray for relief as follows:

A. That SOS be ordered to produce its books and records for a fringe benefit fund
contribution compliance audit for the period from July 24, 2018 through the present and that

judgment be entered in favor of Plaintiffs and against the Defendant SOS;
Case: 1:21-cv-02951 Document #: 1 Filed: 06/02/21 Page 5 of 5 PagelD #:5

B. This Court enjoin SOS from violating the terms of the collective bargaining
agreement and Trust Agreement by failing to make timely payments to the Funds and SOS be
ordered to resume making those payments.

C, Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and
costs incurred in the prosecution of this action, together with liquidated damages in the amount of
20%, all as provided in the applicable agreements and ERISA Section 502(¢)(2).

D. This Court grant Plaintiffs such other and further relief as it may deem appropriate

under the circumstances.

Respectfully submitted,

TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS PENSION FUND, et al,

By: /s/ Grant R. Piechocinski

One of their Attorneys
DONALD D. SCHWARTZ,

JAMES R. ANDERSON
BRIAN C. JAMES

GRANT R. PIECHOCINSKI
ARNOLD AND KADJAN, LLP
35 East Wacker Drive, Suite 600
Chicago, Illinois 60601

(312) 236-0415
